DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claim 2, recites limitation “the selector includes a drive train”. The selector, element 322 is a box, a drive train is defined by merriam-webster.com as “: the parts (such as the universal joint and the driveshaft) that connect the transmission with the driving axles of an automobile”. It is unclear how selector element includes the mechanical components to drive propellers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)  1-4, 8-10, 12, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200017228 A1 Combs; Cory Michael et al. and further in view of US 20180065740 A1 Vondrell; Randy M. et al. 
2.	Regarding claim 1, Combs teaches A propulsion system for an aircraft, the propulsion system comprising: an engine (fig. 1, element 110); an electric motor (fig. 1, element 102); a first propeller (fig. 3, element 308 second propellers) mounted to an aerodynamic body (fig. 3, element 314A/B) of the aircraft (fig. 3, element 300), the first propeller driven by the engine (para 0048, “second propellers 308 powered by one or more combustion engines”); a second propeller mounted to the aerodynamic body and positioned outboard relative to the first propeller (fig. 3, elements 306A-F first propellers), the second propeller driven by the electric motor (para 0048, “first propellers 306 powered by one or more electric motors”); and a selector to control whether the propulsion system is operated in a hybrid mode (para 0010 flight control system, controls which or both propulsion systems) 
but fails to teach, in which the aerodynamic body is in a first position and the first and second propellers are driven the second propeller disabled when the aerodynamic body is in a second position, the first position rotationally displaced from the second position.
However Vondrell teaches, in which the aerodynamic body is in a first position and the first and second propellers are driven the second propeller disabled when the aerodynamic body is in a second position, the first position rotationally displaced from the second position (para 0005, wing is rotatable between forward thrust and vertical thrust. para 0063, “one or both of the forward PT fans 48, 50 or aft PT fans 52, 54 are not be required to operate during certain flight conditions.” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the disabled rotor taught by Vondrell in order to reduce drag of rotor not required for thrust (para 0063). 
3.	Regarding claim 2 Comes as modified teaches, the propulsion system as defined in claim 1, wherein the selector includes a drivetrain  (fig. 7).
4.	Regarding claim 3 Comes as modified teaches, the propulsion system as defined in claim 1, wherein the second propeller is mounted to an interchangeable propeller assembly that is removably couplable from the aerodynamic body (para 0008 “In some implementations, the first propeller and/or the second propeller may be coupled to the nose of the parallel hybrid aircraft.”).
5.	Regarding claim 4 Comes as modified teaches, the propulsion system as defined in claim 1, wherein at least one of the first propeller or the second propeller is foldable (para 0039, propeller is folded).
6.	Regarding claim 8 Comes as modified teaches, a method of providing propulsion to an aircraft, the method comprising: driving, via an engine (para 0003), first propellers (fig. 3, element 308 second propellers) of an aerodynamic body (fig. 3, element 314A/B); and selectively driving (para 10), via at least one electric motor, second propellers of the aerodynamic body based on whether the aircraft is operating in a hybrid mode (para 0010), the second propellers outboard from the first propellers (fig. 3, element 306 outboard of element 308) the first and second propellers driven when the aerodynamic body is in a first position, the second propellers disabled when the aerodynamic body is in a second position, the first position rotationally displaced from the second position (para 0005, wing is rotatable between forward thrust and vertical thrust. para 0063, “one or both of the forward PT fans 48, 50 or aft PT fans 52, 54 are not be required to operate during certain flight conditions.” ).
7.	Regarding claim 9 Comes as modified teaches, the method as defined in claim 8, further including folding the second propellers toward respective interchangeable propeller assemblies when the second propellers are disabled (para 0039).
8.	Regarding claim 10 Comes as modified teaches, the method as defined in claim 8, further including enabling the hybrid mode in response to at least one of hovering, takeoff or landing of the aircraft (abstract).
9.	Regarding claim 13 Comes as modified teaches, A propulsion system for a tilt wing of an aircraft, the propulsion system comprising: a wing body (fig. 3, element 314A/B); first propellers mounted on the wing body(fig. 3, element 308), the first propellers to be driven by an engine(para 0048, “second propellers 308 powered by one or more combustion engines”); second propellers (fig. 3, elements 306A-F) mounted on the wing body, the second propellers positioned outboard relative to the first propellers (fig. 3, element 306 out board of 308), the second propellers to be driven by at least one electric motor (para 0048, “first propellers 306 powered by one or more electric motors”); and a selector to control whether the propulsion system is operated in a hybrid mode (para 0010 flight control system, controls which or both propulsion systems)
But fails to teach,  in which the wing body is in a first position and the first and second propellers are driven the second propellers disabled when the wing body is in a second position, the first position rotationally displaced from the second position.
However Vondrell teaches, in which the wing body is in a first position and the first and second propellers are driven the second propellers disabled when the wing body is in a second position, the first position rotationally displaced from the second position (para 0005, wing is rotatable between forward thrust and vertical thrust. para 0063, “one or both of the forward PT fans 48, 50 or aft PT fans 52, 54 are not be required to operate during certain flight conditions.” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the disabled rotor taught by Vondrell in order to reduce drag of rotor not required for thrust (para 0063).
10.	Regarding claim 18 Comes as modified teaches, the propulsion system as defined in claim 13, wherein the second propellers are mounted to respective interchangeable propeller assemblies that are removably coupled to the wing body (para 0008 “In some implementations, the first propeller and/or the second propeller may be coupled to the nose of the parallel hybrid aircraft.”).
11.	Regarding claim 19 Comes as modified teaches, the propulsion system as defined in claim 17, wherein the second propellers are foldable relative to the respective interchangeable propeller assemblies (para 0039, propeller is folded).
12. 	Regarding claim 20, Combs as modified teaches the propulsion system as defined in claim 13,
wherein the wing body extends across a fuselage of the aircraft (fig. 4D, element 56).
	
	Claims 5, 6, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Combs and Vondrell as applied to claims above, and further in view of US 20130099065 A1 Stuhlberger; Johannes.	
13	Regarding claims 5 and 6, Combs teaches the propulsion system as defined in claim 1, and
suggests the electric motors and engines can be configured to self charge (para 32, 49, 57), but fails to
expressively teach further including a generator operatively coupled between the electric motor and the
engine and battery for charging.

However Stuhlberger teaches further including a generator (fig. 6, element 96) operatively coupled between the electric motor (fig. 6, element 104) and the engine (fig. 6. Element 92).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the generator taught by Stuhlberger in order to “...generate electrical energy.” (para 0012, 0042, element 120, fig 6).
14.	Regarding claim 11 Combs teaches the method as defined in claim 8, but fails to teach further
including trickle charging batteries operatively coupled to the at least one electric motor.
However Stuhlberger teaches further including trickle charging batteries operatively coupled to the at least one electric motor (para 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Combs with the battery taught by Stuhlberger in order “...to support the operation of at least one of the electric motors 104, 110, 116 (so-called “boost").” (para 0042).
15.	Regarding claims 14, 15, Combs teaches the propulsion system as defined in claim 1, and
suggests the electric motors and engines can be configured to self charge (para 32, 49, 57), but fails to
expressively teach further including a generator operatively coupled between the electric motor and the
engine and battery for charging.
However Stuhlberger teaches further including a generator (fig. 6, element 96) operatively coupled between the electric motor (fig. 6, element 104) and the engine (fig. 6. Element 92).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the generator taught by Stuhlberger in order to “...generate electrical energy.” (para 0012, 0042, element 120, fig 6).
16.	Regarding claim 16 Combs as modified teaches the propulsion system as defined in claim 15,
however Combs teaches wherein the battery includes a first battery operatively coupled to a first one of
the second propellers, and further including a second battery operatively coupled to a second one of the
second propellers (para 0032 battery coupled to combustion and electrical propulsion systems, wherein
batter consists of battery pack of one or more batteries).

Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Stuhlberger teach tail fan pitch control, Vondrell teaches tilt wing and Combs teaches selector control, it would have not been obvious to one of ordinary skill in the art to add the selector into the pitch fan and the tilt wing without the benefit of the present disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642